Citation Nr: 0328669	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  01-09 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.  The Act and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claims.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claims.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Although the RO sent a letter to the veteran in April 2001 
informing him of the evidence and information necessary to 
substantiate his claim for service connection for diabetes 
mellitus, it has not provided him with appropriate notice in 
response to his claim for a higher initial rating for this 
disability.

The Board further notes that in written argument submitted in 
October 2003, the veteran's representative identified 
additional pertinent treatment records, to include records of 
treatment by Dr. Nolan from 2002 through the present, which 
have not yet been associated with the veteran's claims file.  

In light of these circumstances, the Board has concluded that 
further RO actions are required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103.  It should 
also inform him that any evidence and 
information submitted in response to 
the letter must be received by the RO 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should take appropriate 
steps to obtain all pertinent evidence 
identified but not provided by the 
veteran.  The records obtained should 
include all records pertaining to the 
veteran's treatment by Dr. Nolan from 
2002 through the present.

3.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
evidence.

4.  Then, the RO should make 
arrangements for the veteran to be 
afforded a VA examination to determine 
the current degree of severity of his 
diabetes mellitus.  The claims folder 
must be made available to and be 
reviewed by the examiner.  The RO 
should ensure that the completed 
examination report contains all 
information required for rating 
purposes.  

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case to the veteran 
and his representative and afford them 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




